Exhibit 10.3

 

AGREEMENT

 

This Agreement is made and entered into October 4, 2017 (“Agreement”),
superseding the agreement entered into on August 16, 2016 by and between Dover
Downs, Inc., a Delaware corporation (“Dover Downs”),located at 1131 N. DuPont
Highway, Dover , DE 19901, and Delaware Standardbred Owners Association, Inc., a
Delaware corporation (“DSOA”), located at 830 Walker Road, Dover, DE 19904, and
is executed in duplicate original copies.

 

WHEREAS, Dover Downs is licensed to conduct and is engaged in the business of
conducting harness racing meetings at a harness racing track known as Dover
Downs, located in Dover, Delaware; and

 

WHEREAS, DSOA’s membership consists of owners, trainers, and drivers of harness
horses participating in harness race meetings at Dover Downs and elsewhere in
the United States and Canada, and DSOA has been organized and exists for the
purpose of promoting the sport of harness racing; improving the lot of owners,
drivers, and trainers of harness racing horses participating in race meetings;
establishing health, welfare and insurance programs for owners, drivers, and
trainers of harness racing horses; negotiating with harness racing tracks on
behalf of owners, trainers, drivers, and grooms of harness racing horses; and
generally rendering assistance to them whenever and wherever possible; and

 

WHEREAS, the parties hereto desire to cooperate in promoting the popularity of
the sport of harness racing, and in insuring the continuity of harness racing at
Dover Downs for the best interests of the parties hereto and the public; and

 

IN CONSIDERATION OF the promises, the covenants set forth herein, and other
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.                                      TERM OF AGREEMENT

 

The provisions of this Agreement shall apply to and govern every harness racing
meeting conducted by or at Dover Downs effective October 4, 2017 and continuing
through August 31, 2020 (“Initial Term”).

 

During the Initial Term, Dover Downs will schedule the following days of racing:

 

Race Season

 

Begins

 

Ends

 

Number of Race Days

2017 - 2018

 

October 30, 2017

 

March 29, 2018

 

83

2018 - 2019

 

November 5, 2018

 

April 4, 2019

 

81

2019 - 2020

 

November 4, 2019

 

April 2, 2020

 

81

 

The parties agree that after August 31, 2020 this Agreement shall automatically
renew for successive one (1) year periods (“Renewal Term”) unless either party
notifies the other in writing by June 1 of the Initial Term or any Renewal Term
of its intention to not renew this Agreement, in which event the Agreement shall
terminate at the end of the then current Initial or Renewal Term, as applicable.

 

--------------------------------------------------------------------------------


 

During any Renewal Terms, Dover Downs will race not less than the scheduled days
of the previous year’s live racing meet subject to the availability of horses
(“Prior Year Schedule”).  That Prior Year Schedule shall remain in effect during
any Renewal Terms unless either party notifies the other in writing by June 1 of
each Renewal Term to change the number of days.  If such notice is given and the
parties are unable to mutually agree within sixty (60) days on a new race
schedule for that Renewal Term, then Dover Downs will race the Prior Year
Schedule.

 

Any days of racing lost to weather, acts of God, technical problems, or human
error that exceed three (3) in number shall be rescheduled, if necessary, as
additional races added to previously scheduled days. The scheduled days are
subject to the availability of horses and may be reduced if the races are not
adequately filled by available horses. If such a reduction is necessary, Dover
Downs will consult with the DSOA to determine the best manner in which to
conduct the reduced number of races.

 

The terms of this Agreement shall terminate prior to the end of the Initial Term
or any Renewal Term if one of the following events occurs and either party
notifies the other party of their intent to terminate the Agreement:

 

A.                        Delaware legalizes additional video lottery terminals
and/or table venues and a venue opens and is operational;

 

B.                        Delaware statutorily changes the video lottery
distribution of Dover Downs or the purse funds to be distributed at Dover Downs;
or

 

C.                        Standardbred race days are legislatively changed or a
track other than Harrington Raceway is awarded and conducts standardbred races.

 

2.                                      BASIC PURSE DISTRIBUTION

 

A.                        Dover Downs will distribute as racing purses at all
meetings conducted at Dover Downs during the term of this Agreement ten (10%)
percent of the live handle wagered at Dover Downs, except Dover Downs will
retain all monies received from the live handle wagered on the last race each
day.

 

In the event of any legislation which changes Dover Downs’ share of the
pari-mutuel commission, the amount calculated above shall be adjusted so that
fifty (50%) percent of any increase shall be added to the purses and fifty (50%)
percent of any decrease shall be subtracted from the purses.

 

B.                        Dover Downs agrees to distribute to DSOA via the purse
pool, and subject to the provisions of Paragraph 5, twenty-five percent (25%) of
any monies received from Dover Downs’ export signal of the live race meets
conducted during the term of this Agreement, except Dover Downs will retain all
monies received from Dover Downs’ export signal on the last live race each day.

 

C.                        Over and above the purses payable under Paragraphs
2.A. and 2.B., Dover Downs shall pay additional purses in an amount calculated
pursuant to 29 Del. C. §4815 (b)(3)b. et seq.

 

2

--------------------------------------------------------------------------------


 

D.                        In consideration of Dover Downs agreeing to many
provisions relating to race conditions, qualifying standards, qualifying races,
physical improvements, and other accommodations for the horsemen,  the share of
pari-mutuel commissions for purses has been negotiated to the amounts specified
in Paragraphs 2.A. and 2.B. above.

 

E.                         Delaware owned or bred horses, approved and qualified
as Delaware owned or bred by the Delaware Harness Racing Commission (“DHRC”) and
accepted to race by Dover Downs, will receive a bonus agreed upon by Dover Downs
and the DSOA.  The bonus is not to exceed twenty (20%) percent of the advertised
purse money earned by the DHRC-qualified horse in each race the horse earns
purse money.  All bonus money earned will be added to the earnings of the horse
in the same manner that the normal purse won is added.

 

F.                          During the term of this Agreement, Dover Downs, on a
weekly basis during any race meeting conducted by Dover Downs, shall pay
directly to the drivers and trainers of the horses whose owners are entitled to
receive a portion of the purse money, an amount equal to five (5%) percent of
the owners’ purse money, which amount shall be credited against the purses
required to be paid to the owners of such horses.  In no event shall the
aggregate payment made by Dover Downs on account of purses and other items
specified in Paragraph 5 be increased beyond the applicable amount for purses.

 

3.                                      PROJECTION OF PURSES AND CARRY-OVER OF
PURSE MONEY

 

A.                        The specifications of the applicable purses for the
race meet, in accordance with Paragraph 2, shall be projected on the basis of
the total estimated purse funds to be accrued during the live race meeting, with
consideration given to seasonal fluctuation of purse accruals, so as to maintain
a reasonably uniform purse distribution schedule throughout the Dover Downs
meetings each year.

 

B.                        (i)                         If any purse money due
under Paragraph 2 has not been fully distributed at any meeting covered by this
Agreement, the amount due shall be carried over and distributed in purses at the
next meeting covered by this Agreement. Any underpayment of purse money under
the preceding agreements between Dover Downs and DSOA shall likewise be added to
the purse money payable under Paragraph 2.

 

(ii)                      If the purses actually paid at any meeting covered by
this Agreement exceed the amount due under Paragraph 2, the amount of the excess
payment shall be deducted from the purses otherwise payable at the next meeting
covered by this Agreement.  Any overpayment of purses during the last meeting
conducted under the previous agreement between Dover Downs and DSOA shall
likewise be deducted from the purse money payable under Paragraph 2 of this
Agreement.

 

4.                                      MINIMUM AND MAXIMUM PURSES

 

At all meetings conducted at Dover Downs, the minimum and maximum purse payable
by Dover Downs for any pari-mutuel betting race shall be agreed upon by DSOA
representatives and Dover Downs prior to the beginning of each race meet. In the
event the parties are unable to reach an

 

3

--------------------------------------------------------------------------------


 

agreement, the minimum and maximum purse payable will be the same as the start
of the previous race meet conducted at Dover Downs.

 

5.                                      ARRANGEMENTS WITH DSOA

 

A.                        Dover Downs will pay to DSOA, in diminution of and as
a credit against the percentages specified in Paragraph 2, requested funds to
compensate DSOA for its expenses provided that DSOA’s representation of the
horsemen racing at meetings conducted by Dover Downs has been demonstrated by
the horsemen’s adherence to and recognition of this Agreement.  Such sum shall
not exceed one hundred ten (110%) percent of the amount requested the prior year
and shall be paid in monthly installments no later than seven (7) days after the
conclusion of each month of each racing meeting covered by this Agreement unless
mutually agreed by the parties.

 

B.                        When this Agreement and any succeeding agreement
between DSOA and Dover Downs has expired and there is no agreement in effect
between them providing otherwise, any underpayment of purses due under this
Agreement shall be payable to horsemen who participated in the last Dover Downs’
meet covered by this Agreement and both parties shall take whatever action is
required to accomplish such payment.

 

In order to minimize any underpayment or overpayment of purses at the conclusion
of the live race meet under this Agreement, DSOA and Dover Downs will meet
regularly to make adjustments to the purse account if necessary.  These
adjustments to the purses will be in a fair and reasonable manner and will
include lowering the minimum purse if such action is warranted.  The base purse
for any claiming race will not exceed eighty (80%) percent of the claiming
price.

 

C.                        Dover Downs shall provide an office for the use of a
DSOA representative on its racing grounds.

 

D.                        Representatives of Dover Downs will be available at
reasonable times to consult with DSOA representatives upon request of either
party concerning any matters pertaining to the provisions of this Agreement
and/or the conduct of races, maintenance of the receiving stable area, the race
track, paddock and training areas.

 

E.                         Dover Downs shall pay to DSOA as part of its expenses
in Paragraph 5.A. the incurred premiums of insurance administered by DSOA for
grooms, second trainers, trainers, and drivers.  Insurance premiums shall be
paid monthly upon presentation of a bill from DSOA.  The premiums shall be in
diminution of and as a credit against purse money payable under this Agreement
as specified in Paragraph 2.

 

F.                          Dover Downs agrees to cooperate with DSOA in its
effort to provide education, promotional material and public relations regarding
harness racing, pari-mutuel betting, and horse ownership.

 

4

--------------------------------------------------------------------------------


 

G.                        DSOA acknowledges that from time to time certain
legislative effort will be required in Delaware pertaining to pari-mutuel
wagering, horse racing, and the video lottery, as well as other matters that
will affect Dover Downs.  DSOA will fully support and help lobby for all
reasonable legislation and oppose all harmful legislation insofar as it does not
adversely impact horsemen’s issues.

 

H.                       The minimum “claiming priced race” and the minimum
“nonwinners (“NW”) last 6 condition race” will be for Delaware owned or bred
horses only unless changed by mutual agreement.

 

I.                            Unless changed by mutual agreement, the qualifying
times during the term of this Agreement shall be 2:00 for pacers and 2:02 for
trotters, plus applicable allowances for weather, and track conditions.  Two
year olds will receive a two second allowance.  Three year olds will receive a
one second allowance.

 

J.                            During this Agreement, horses permitted at Dover
Downs will have the opportunity to qualify two times per calendar month. Horses
that are two year olds and three year olds, and are nominated to the Delaware
Breeders program, will have unlimited opportunity to qualify during each of the
three (3) months leading up to the first event of the program to which it is
nominated.

 

K.                        There shall not be any general age restrictions in
condition races that are written as NW of $6,000 or higher in last (x) starts. 
This does not apply to NW of (x) races lifetime, NW of ($x) lifetime, or any
other type of condition race written according to the available horse population
in an effort to enhance the quality and competitiveness of the racing at Dover
Downs.  All races written for NW of (x) races lifetime shall exclude as a win
only, any win in which the first place money was less than or equal to $750.

 

L.                         During the term of this Agreement, if Dover Downs has
races with nine horse fields, a bonus will be added to the base purse as
follows:

 

Base purse is:

 

Bonus is:

 

Less than $20,000

 

$

500

 

$20,000 or more

 

$

1,000

 

 

M.                     Dover Downs, upon request, shall furnish to DSOA a
summary of the handle.

 

6.                                      SIMULCAST WAGERING

 

A.                        As consideration for the distribution to the purse
pool in accordance with Paragraph 2.B., DSOA agrees, as is standard in the
industry, to share the daily cost incurred by Dover Downs for the daily export
of the live signal throughout each season.  These incremental costs incurred by
Dover Downs for the exporting of live races will be calculated and shared
twenty-five (25%) percent by DSOA and seventy-five (75%) percent by Dover
Downs.  These daily costs will be detailed on the purse reconciliation report
submitted to DSOA at the end of each month.

 

5

--------------------------------------------------------------------------------


 

B.                        As consideration for the covenants set forth herein,
and other considerations, DSOA agrees that it will not share in any of the
revenues or expenses from intrastate and interstate simulcasting of standardbred
and thoroughbred races from such tracks as approved per Paragraph 6.C.

 

C.                        All simulcasting agreements need the approval of DSOA
prior to Dover Downs accepting wagering on those races.  DSOA agrees not to
unreasonably withhold their approval.

 

Should either DSOA or Dover Downs deny an approval or elect to terminate an
agreement, they must provide the other party written notice at least fifteen
(15) days prior to termination or disapproval with reasonable explanation for
their action.

 

7.                                      STAKE AND EARLY CLOSING EVENTS

 

Not more than eight (8%) percent of the total purse money payable to the
horsemen during each race meet shall be paid for stake and early closing
events.  Purse money payable to the Delaware Standardbred Breeders Program, or
any other Delaware owned or bred stakes or early closing events, shall not be
part of the eight (8%) percent limitation.

 

8.                                      ON-TRACK DRIVER INSURANCE

 

Dover Downs shall provide on-track driver accident and disability insurance with
minimums of $100,000 death benefit, $100,000 medical expenses and $350 a week
disability income for 104 weeks subject to no more than a seven-day waiting
period.  Up to an additional $150 per week disability income will be provided
for the first 26 weeks of disability based on the prior six months earnings of
the injured person as a driver/trainer on a dollar for dollar disability to
earnings per week over $350 up to $500 per week.  This coverage shall have no
deductible to the horsemen and will be provided on race days, non-race days
during the race meet when the track is available for training, and for three
(3) days prior to each race meeting covered under this Agreement.

 

9.                                      STALL ASSIGNMENTS AND RACING PRIVILEGES

 

Nothing in this Agreement shall be deemed to limit or restrict in any manner the
absolute discretion of Dover Downs to assign stalls and/or grant racing
privileges to owners and trainers whether or not members of DSOA, except that
stall space and/or racing privileges shall not be denied by reason of membership
in, or activity on behalf of, DSOA or a duly constituted horsemen’s committee. 
Notwithstanding this paragraph, it is understood that Dover Downs does not
contemplate opening its barn area and providing stabling facilities during the
term of this Agreement.  Dover Downs does, however, agree to make reasonable
attempts to restrict the horse population to a manageable level with preference
being given to Delaware owned horses.

 

10.                               INDEMNITY AND COOPERATION

 

DSOA shall indemnify and hold Dover Downs harmless against any claims, losses,
expenses, judgments, penalties or extra distributions imposed upon or suffered
by Dover Downs arising out of, or in connection with, the payment provided in
Paragraph 5 above.  In the event any other

 

6

--------------------------------------------------------------------------------


 

organization shall claim to represent the horsemen participating in any Dover
Downs meeting during the term of this Agreement, Dover Downs shall promptly
notify DSOA.

 

Dover Downs agrees and acknowledges that the DSOA during the term of this
Agreement is and shall be the sole and exclusive representatives and bargaining
agent for harness horse people in respect to all matters related to harness
racing and ancillary and appurtenant activities carried on by Dover Downs, as
long as DSOA represents a majority of the horsemen racing at Dover Downs.

 

11.                               CONTROLLING LAW AND REGULATION

 

The interpretation of the provisions of this Agreement shall be governed by the
law of Delaware.  If and to the extent that any provision(s) of this Agreement
is and/or becomes inconsistent with any Delaware statute, law or any regulation
of the DHRC not in effect or hereinafter enacted, such provision or provisions
shall be deemed to be superseded by such law or regulation as the case may be. 
The validity of the remaining provisions of this Agreement shall be construed
and enforced as if the Agreement did not contain the particular provision held
to be invalid.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on their behalf by their respective Officers as of the date first above written.

 

DOVER DOWNS, INC.

 

 

 

By:

/s/ Charles B. Lockhart

 

 

Charles B. Lockhart

 

 

Vice-President, Horse Racing

 

 

 

DELAWARE STANDARDBRED OWNERS ASSOCIATION, INC.

 

 

 

By:

/s/ Andrew D. Markano

 

 

Andrew D. Markano

 

 

President

 

 

7

--------------------------------------------------------------------------------